Citation Nr: 0531276	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an effective date earlier than July 17, 
1998, for a 100 percent rating for service-connected 
schizophrenia.

2.  Entitlement to a rating in excess of 10 percent for 
cervical syringomyelia prior to September 26, 2003.

3.  Entitlement to an increased evaluation for cervical 
syringomyelia, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for tension 
headaches secondary to cervical spine disorder, currently 
evaluated as 10 percent disabling.

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.

6.  The propriety of the change in diagnosis of the veteran's 
service-connected psychiatric disorder from dysthymia to 
paranoid schizophrenia.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1982 to December 
1991.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
increased rating for his service-connected psychiatric 
disability from 50 to 100 percent, effective back to 1992.  
Thereafter, a November 2001 rating decision granted a 100 
percent rating for schizophrenia, effective from July 1998.  
The veteran has continued his appeal, both as to the proper 
effective date for the 100 percent evaluation and the 
diagnosis for which he should be service connected.  

The veteran also originally disagreed with a 10 percent 
rating assigned to his service-connected cervical spine 
disorder, which was continued by a rating decision in January 
1999.  Thereafter, a March 2005 rating decision increased the 
rating for the veteran's cervical syringomyelia to 20 
percent, effective from September 26, 2003.  The veteran has 
also continued his appeal as to this issue.  The Board has 
also separately identified the issue of entitlement to a 
rating in excess of 10 percent for this disability prior to 
September 26, 2003, as the veteran's claim for increased 
rating was filed prior to the effective date assigned for the 
20 percent rating.

Although the veteran requested a hearing before the Board, a 
report of contact dated in March 2005 indicates that he 
wanted to cancel his hearing request and a report of contact 
dated in July 2005 indicates that he could not travel to the 
RO for a hearing.  Therefore, his request for a hearing is 
considered withdrawn.


The Board further notes that while the veteran recently 
provided additional materials without waiver of the regional 
office (RO)'s initial consideration of this information, 
since the documents provided are already of record or pertain 
to matters that are not appropriate or ripe for current 
appellate review, the Board finds that solicitation of a 
waiver of the Board's initial consideration of this 
information is not necessary.  However, the Board does find 
that itemized medical statements together with the veteran's 
request for reimbursement of these expenses contained within 
his May 2003 substantive appeal does raise the issue of 
entitlement to reimbursement for these medical expenses, and 
this issue is hereby REFERRED to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  Reopened claims seeking an increased rating for the 
veteran's service-connected psychiatric disorder were denied 
by rating decisions in June 1994, December 1994, May 1995, 
June 1995, and August 1995, and a May 1996 decision reduced 
the originally assigned 50 percent rating to 30 percent.  The 
veteran did not file a notice of disagreement with any of 
these rating decisions.

2.  A January 1999 rating decision restored the 50 percent 
rating for the veteran's psychiatric disability effective 
from the date of July 17, 1998, the date of a Department of 
Veterans Affairs (VA) examination report that was accepted by 
the RO as an informal claim.  A November 2001 rating decision 
later increased the rating for this disability to 100 
percent, also effective from July 17, 1998.

3.  VA treatment records for the one year period prior to 
July 17, 1998 do not demonstrate that it was factually 
ascertainable that an increase in disability commensurate 
with a 50 percent or higher rating for the veteran's 
psychiatric disability had occurred.

4.  Prior to September 26, 2003, the veteran's cervical 
syringomyelia was manifested by symptoms in an unexceptional 
disability picture that were not productive of more than 
noncompensable limitation of motion with pain.

5.  Effective September 26, 2003, the veteran's cervical 
syringomyelia was manifested by symptoms in an unexceptional 
disability picture that included abnormal spinal contour, but 
not severe limitation of motion of the cervical spine, 
forward flexion of the cervical spine to 15 degrees or less, 
or cervical spine ankylosis.

6.  The veteran's tension headaches have been manifested by 
symptoms in an unexceptional disability picture that have not 
been responsible for characteristic prostrating attacks at 
the rate of an average of one a month over the last several 
months or frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability. 

7.  The veteran is not substantially confined to his house or 
immediate premises and has not been shown to be so helpless 
as to need regular aid and attendance.  

8.  The evidence of record supports the conclusion that the 
veteran currently suffers from a service-connected 
psychiatric disability that has been properly diagnosed as 
schizophrenia.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 17, 
1998, for the assignment of a 100 percent rating for 
schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's cervical syringomyelia prior to September 
26, 2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5290 
(2003).


3.  From September 26, 2003, the criteria for an evaluation 
in excess of 20 percent for the veteran's cervical 
syringomyelia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 4.71a, Diagnostic Code 5290 (2002); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5290 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005).

4.  The criteria for a rating in excess of 10 percent for 
tension headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 
(2005).

5.  The criteria for entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or housebound status have not been met.  38 U.S.C.A. § 1114 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.351, 3.352 (2005).

6.  The change in diagnosis of the veteran's service-
connected psychiatric disorder from dysthymia to paranoid 
schizophrenia was warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the type of evidence needed 
to substantiate his claims.

First, the January 1999 rating decision denied the claims for 
increased ratings for paranoid schizophrenia, tension 
headaches, and cervical syringomyelia, noting that 
schizophrenia was the more appropriate diagnosis for the 
veteran's service-connected psychiatric disability, and that 
the evidence did not support increased ratings for any of the 
veteran's service-connected disabilities.  The February 1999 
statement of the case also advised the veteran that 
schizophrenia was the more appropriate diagnosis for the 
veteran's service-connected psychiatric disability.

Thereafter, a January 2001 rating decision advised the 
veteran that the evidence still did not warrant an increased 
rating for any service-connected disability, and in fact, 
notified the veteran that it reduced the rating for tension 
headaches to noncompensable, effective from October 2000.

In addition, a November 2001 rating decision increased the 
rating for the veteran's paranoid schizophrenia to 100 
percent, effective from the date of a July 17, 1998 VA 
medical examination report that was found to warrant such an 
increase (the RO also explained why an earlier effective date 
was not warranted), and also denied the veteran special 
monthly compensation based on the need for regular aid and 
attendance and housebound status.

A November 2002 supplemental statement of the case again 
advised the veteran of the basis for the change of the 
diagnosis of his service-connected psychiatric disability 
from dysthymia to paranoid schizophrenia.

A November 2002 statement of the case again advised the 
veteran of why he was not entitled to an earlier effective 
date for the 100 percent rating for his schizophrenia, and 
why his other disabilities did not warrant increased 
evaluations.

An April 2003 statement of the case also continued to notify 
the veteran of why he was not entitled to special monthly 
compensation based on either housebound status or the need 
for regular aid and attendance.

The VCAA notice requirements were satisfied by virtue of 
letters sent to the claimant in April 2003 and April 2004.  
Those letters advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and of his/her and VA's respective duties for obtaining 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).   
He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  The claimant 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

A March 2004 rating then notified the veteran that the rating 
for his headaches would be increased back to 10 percent, 
effective from October 2000, and further explained why the 
veteran was not entitled to a higher evaluation under the 
applicable rating criteria.

Finally, a March 2005 supplemental statement of the case 
reiterated how the evidence did not warrant the grant of any 
of the veteran's claims, and the March 2005 rating decision 
explained that the veteran was entitled to a 20 percent 
rating for his cervical spine disorder, but only from the 
effective date for the new criteria applicable to spinal 
disabilities, effective September 26, 2003.

The RO's 2003 and 2004 letters did not specifically tell the 
claimant to provide any relevant evidence in his possession.  
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claims.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  When considering the notification letters, the 
rating decisions on appeal, the statements of the case 
(SOCs), and the supplemental SOC (SSOCs), as a whole, the 
Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to these 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where many of 
these claims were adjudicated in 1999.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2003 and 2004 was not given prior 
to the first adjudication of the claims, the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the claims were readjudicated and additional SSOCs 
were provided to the veteran as detailed above.  Not only has 
the appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran has also additionally been afforded 
relevant VA medical examinations, and there are extensive VA 
and private treatment records that further enable the Board 
to properly assess the veteran's claims.  In addition, the 
veteran has not indicated any intention to provide additional 
evidence in support of his claims.  All treatment identified 
by the veteran was obtained, and he has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development of this matter is not 
required under the VCAA.

I.  Entitlement to an Effective Date Earlier than July 17, 
1998 for a 100 percent Rating for Schizophrenia

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For direct service 
connection for disability compensation, the effective date is 
the day following separation from service or date entitlement 
arose if the claim is received within 1 year after separation 
from service; otherwise, date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).  

The provisions of 38 C.F.R. § 3.400(o)(1) state that the 
effective date for increased compensation is, except as 
provided in 38 C.F.R. § 3.400(o)(2), the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if claim is 
received within 1 year from such date, otherwise, date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).

38 C.F.R. § 3.155 (2005) provides the following:

(a) Any communication or action, indicating an intent 
to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, 
from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be 
forwarded to the claimant for execution.  If received 
within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date 
of receipt of the informal claim.

(b) A communication received from a service 
organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney 
was not executed at the time the communication was 
written.

(c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal 
request for increase or reopening will be accepted as 
a claim.  

Under the provisions of 38 C.F.R. § 3.157 (2005), the 
effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement. (38 C.F.R. § 
3.155).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b).

(1) The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of a 
claim. The provisions of this paragraph apply only 
when such reports relate to examination or treatment 
of a disability for which service- connection has 
previously been established or when a claim 
specifying the benefit sought is received within one 
year from the date of such examination, treatment or 
hospital admission.  38 C.F.R. § 3.157(b)(1).

(2) The date of receipt of evidence from a private 
physician or lay person will be accepted when the 
evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person 
and shows the reasonable probability of entitlement 
to benefits.  38 C.F.R. § 3.157(b)(2).

Reopened claims seeking an increased rating for the veteran's 
service-connected psychiatric disorder were denied by rating 
decisions in June 1994, December 1994, May 1995, June 1995, 
and August 1995, and a May 1996 decision reduced the 
originally assigned 50 percent rating to 30 percent.  The 
veteran did not file a notice of disagreement with any of 
these rating decisions and consequently, they all became 
final.

A January 1999 rating decision restored the 50 percent rating 
for the veteran's psychiatric disability effective from the 
date of July 17, 1998, the date of a VA examination report 
that the Board finds to have been accepted by the RO as an 
informal claim.  A November 2001 rating decision later 
increased the rating for this disability to 100 percent, also 
effective from July 17, 1998.

Once it has been determined that a VA examination report 
serves as the basis for an informal claim, the Board finds 
that the applicable law and regulations are not clear as to 
whether the receipt (private record) or date (VA record) of 
another medical record within one year of that date can serve 
as an even earlier effective date in the case of an increased 
rating claim.  However, giving every benefit of the doubt to 
the veteran, the Board has examined additional treatment 
records within one year of July 17, 1998, to determine 
whether it was factually ascertainable that an increase in 
disability commensurate with a 50 percent or higher rating 
had occurred during this time period.  

In this regard, as the July 17, 1998 informal claim and any 
informal claim within one year of that date would be 
subsequent to the revisions of the diagnostic criteria 
relating to the veteran's psychiatric disability in November 
1996, only the "new" rating criteria for this disability 
are for consideration.  38 C.F.R. § 4.130, Diagnostic Code 
9203 (2005).  

The rating criteria permit a 50 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9203, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9203, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9203, effective November 
7, 1996.

VA outpatient treatment records for the period of July 1997 
to May 1998, reflect some difficulty with sleep and 
concentration, but that the veteran repeatedly denied any 
hallucinations or delusions, and a global assessment of 
functioning (GAF) scale score of 74 was assigned in July 
1997, a 70 in August 1997, a 70 in September 1997, a 58 in 
December 1997, a 57 in February 1998, and a 55 in May 1998.  
In addition, by the veteran's own statements at the time of 
his VA examination on July 17, 1998, the veteran indicated 
that narcotic medication received at the time of recent 
dental treatment significantly exacerbated his auditory 
hallucinations.  

In applying these findings with the applicable criteria, with 
the exception of the veteran's difficulty with concentration, 
the Board finds that most of the remaining criteria for a 70 
percent or higher rating were not met during the one year 
period prior to July 17, 1998.  As a matter of fact, the 
Board notes that the veteran's GAF scores and overall 
complaints during this period actually demonstrated symptoms 
that arguably did not even meet the criteria required for a 
50 percent rating.

In summary, the Board finds that the VA treatment records for 
the one year period prior to July 17, 1998 do not demonstrate 
that it was factually ascertainable that an increase in 
disability commensurate with a 50 percent or higher rating 
for the veteran's psychiatric disability had occurred, and 
that therefore, a preponderance of the evidence is against 
entitlement to an effective date earlier than July 17, 1998 
for a 100 percent rating for the veteran's psychiatric 
disability.  Clearly, an effective date earlier than one year 
prior to July 17, 1998 is not justified, as the veteran has 
not offered any basis in law or fact that would justify such 
an effective date, and the veteran did not appeal the rating 
decisions that denied claims for increased ratings prior to 
January 1999.

II.  Entitlement to an Increased Evaluation for Cervical 
Syringomyelia, Currently Evaluated as 20 percent Disabling

Background

The history of this disorder shows that service connection 
for right cervical paraspinal musculoskeletal strain was 
granted by a November 1992 rating decision, which assigned a 
noncompensable rating for this disorder under former 
Diagnostic Code 5290 for limitation of motion of the cervical 
spine, effective from December 1991.  Thereafter, a February 
1993 rating decision increased the rating for this disability 
to 10 percent, effective from December 1991, noting that 
recent examination revealed findings of marked cervical 
paraspinal muscle spasms considered sufficient to warrant a 
10 percent evaluation for cervical strain.

A June 1994 rating decision continued the 10 percent rating 
for this disability, finding that while the veteran 
complained of right-sided neck pain, the range of motion of 
the neck was full and there was no evidence of neurological 
deficit.

The January 1999 rating decision continued the 10 percent 
rating for this disability, finding that VA treatment records 
did not mention any neck problems and findings from July 1998 
VA neurological examination did not warrant an increased 
rating.  The July 1998 VA neurological examination revealed 
that prior magnetic resonance imaging (MRI) in 1994 had 
disclosed an Arnold-Chiari malformation type I, and that the 
veteran was subsequently admitted and treated with a cervical 
laminectomy and fourth ventrical subarachnoid shunting.  
Since then, the veteran's headaches had reportedly markedly 
improved, although he continued with some complaints of 
cervical pain exacerbated Arnold-Chiari type I with 
syringomyelia.  

VA spine examination in July 1998 revealed the diagnosis of 
Arnold-Chiari type I in July 1994.  Physical examination 
revealed a slight decrease in range of motion on the lateral 
rotation of the neck with normal extension and flexion.  
There was no focal weakness.  There was a clean and well-
healed incision over the dorsum of the neck.  The diagnosis 
was cervical pain, possibly musculoskeletal without evidence 
of nerve root entrapment or bony abnormalities.  The examiner 
commented that this condition was uncomfortable but only 
minimally disabling to the veteran.

A VA treatment record from May 2000 reflects that the veteran 
complained of neck and shoulder pain, and that his right arm 
would go numb.

VA spine examination in June 2000 revealed that the veteran 
underwent surgery for Arnold-Chiari malformation type I with 
syringomyelia of the cervical spine in July 1994.  The 
veteran continued to complain of a dull posterior neck pain 
radiating slightly to the right shoulder with complaints of 
crepitus about the shoulder and residual paresthesias over 
the lateral right elbow that had not changed since his neck 
surgery.  Physical examination revealed that the neck had a 
full range of motion with approximately 0 to 70 degrees of 
right and left lateral rotation, 0 to 45 degrees of 
extension, and 40 degrees of neck flexion.  There was 
moderately sensitive tenderness to palpation over the distal 
surgical incision which was clean and well-healed at 
approximately the C7 spinous process level.  There was 
subjective decrease to pinprick over the lateral right dorsal 
antibrachial cutaneous nerve distribution, but no noted 
atrophy over the upper extremities or shoulders.  Cervical X-
rays were found to reveal a shunt catheter without additional 
significant findings.  The overall impression included mild 
to moderate musculoskeletal neck pain without evidence of 
compromise of neurological structures, in place fourth 
ventricular arachnoid shunt for Arnold-Chiari malformation 
and syringomyelia, residual hypoesthesia, right lateral arm 
secondary to previous syringomyelia, and right shoulder 
supraspinous tendonitis.  The examiner commented that 
supraspinous tendonitis would be consistent with the 
veteran's age and highly unlikely to be related to his 
previous spinal condition.

A January 2001 rating decision continued the 10 percent 
rating for this disability for mild to moderate neck pain 
with decreased sensitivity to touch in the right lateral arm.

A January 2001 VA treatment record reflects that the veteran 
complained of worsening pain spasm on the right side of the 
neck without radiation or weakness.  Examination revealed 
pain palpating paraspinal muscles with normal neurologic 
examination, and the assessment was neck pain/likely muscle 
spasm possibly related to neuroleptics/dyskinesia.  
Approximately a week later, the veteran reported nagging, 
constant, and burning pain in the right neck and shoulder.  
It was noted that the veteran was wearing a neck brace.  In 
May 2001, it was noted that the veteran complained of neck 
pain and was using a neck brace.  In October 2001, the 
veteran reported that he reinjured his neck in the process of 
lifting a lawn mower.  In April 2002, the veteran indicated 
that he still had pain in the right shoulder/neck but that it 
was less painful at that time due to nice weather.

A November 2002 rating decision granted service connection 
for right arm hypoesthesia and assigned a 20 percent rating 
for this disability, effective from June 5, 2000.

VA treatment records from December 2002 reflect that the 
veteran had been receiving private chiropractic treatment for 
his neck pain which had reportedly helped.  However, he now 
noted that there was pain all over his body.  In December 
2003, the VA contacted the veteran's chiropractor, at which 
time it was requested that VA reduce the veteran's 
antipsychotic medication to determine if this would reduce 
the spasm in his cervical spine.  In March 2003, the 
chiropractor characterized the veteran's problems as 
cervical, thoracic and lumbar subluxation.  

VA spine examination in May 2003 revealed that the veteran 
complained of chronic right shoulder and lateral right neck 
pain with headaches approximately 12 times per month that 
radiated along the occiput and right side of the head and 
occasionally to the right retroorbital region.  The veteran 
also complained of occasional numbness of the right forearm 
and hand.  He further noted that he had chiropractic 
manipulations at the rate of three times a week with variable 
responses.  His last surgery to the neck was in 1994.  
Physical examination revealed that the veteran would not 
permit the examiner to touch his neck.  Cranial nerves were 
found to be grossly intact except for some decreased 
sensation over the left cheek that was not following 
established dermatomal patterns.  Neck range of motion was 
considered full with approximately 0 to 60 degrees of right 
and left lateral rotation, and 0 to 45 degrees of extension 
and flexion.  There was also full range of motion in the 
right shoulder.  The impression was chronic right neck and 
shoulder pain, frequent musculoskeletal style headaches, and 
history of physical findings at least as likely as not 
consistent with an entrapment mononeuropathy at the wrists 
bilaterally.  

A VA record from July 2003 reflects that the veteran still 
reported some mild pain in the scar area of the neck where he 
had neurosurgery.  It was again noted that the veteran wanted 
to decrease his psychiatric medications, the examiner 
indicating that the veteran was told he needed the medication 
for his mental illness and that the veteran did not believe 
he had a mental condition.  In October 2003, it was noted 
that the veteran continued to have pain in the neck and 
shoulders.  

Private chiropractor records for the approximate period of 
November 2001 to December 2002 reflect the chiropractor's 
assessment that the veteran had daily muscle pain and 
headaches primarily due to loss of cervical lordosis.  She 
also indicated that side effects of the medication the 
veteran took were also contributing to the muscle/joint 
complex of the cervical, thoracic, and lumbar regions.

A March 2005 rating decision increased the rating for this 
disability from 10 to 20 percent, effective from September 
26, 2003, finding that the new criteria for spine 
disabilities (effective September 26, 2003) permitted a 20 
percent rating for muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.


Rating Criteria and Analysis

With respect to this disability, the Board notes that the 
veteran continues to disagree with the 20 percent rating that 
was recently assigned to the cervical spine condition, 
effective from the date of the effective date of the newest 
revisions to the criteria for spinal disabilities, September 
26, 2003, and that it will be necessary to consider former 
Diagnostic Code 5290, in addition to the criteria arising out 
of the revisions to the Codes relating to spine disabilities, 
effective in and after September 2002.

Before doing so, however, the Board would like to point out 
that it will not consider former Diagnostic Code 5293 
relating to intervertebral disc syndrome or its subsequent 
revisions in rating the veteran's cervical spine disorder, as 
degenerative disc disease (DDD) has never been formally 
adjudicated as secondary to the veteran's service-connected 
cervical spine disorder, the record does not reflect that 
there has ever been a clear diagnosis of DDD, and the 20 
percent rating assigned for the veteran's recently service 
connected right arm hypoesthesia is not currently before the 
Board for appellate review.  The Board further finds that the 
fact that the RO granted service connection for a right upper 
extremity disability does not automatically entitle the 
veteran to the establishment of service connection for DDD.  

Therefore, in turning to the evidence of record, the Board 
will be required to focus on symptoms such as pain, 
limitation of motion, and muscle spasm.  In this regard, 
under former Diagnostic Code 5290, moderate limitation of 
motion of the cervical spine warranted a 20 percent 
evaluation and severe limitation of motion warranted the 
highest rating available under that Code of 30 percent.  
Here, although there are consistent findings of neck pain, 
there are few, if any, findings of actual limitation of 
cervical spine motion, and thus, when the RO provided the 
veteran with a 10 percent rating for this disability, it was 
doing so based on the veteran's complaints of functional pain 
on use and some evidence of muscle spasm pursuant to DeLuca 
v. Brown, 8 Vet. App. 202 (1995), and not on significant 
objective evidence of orthopedic or neurological impairment.  
As the RO has already considered the veteran's pain in order 
to provide the current rating of 10 percent for this 
disability during this period, the Board finds that it may 
not consider the same pain for an additional higher or 
separate rating, especially in view of the fact that there is 
no evidence of compensable limitation of motion of the 
cervical spine.  

Having established that a rating of not more than 10 percent 
is warranted under former Diagnostic Code 5290 prior to 
September 26, 2003, the Board will now examine whether former 
Diagnostic Code 5290 or any of the recent revisions to the 
rating criteria for the spine will entitle the veteran to a 
rating higher than 20 percent on or after September 26, 2003.  
In this regard, the Board finds that the August 2002 
revisions do not provide a basis for a higher rating, since 
these revisions concern the diagnostic criteria for 
intervertebral disc syndrome.  As was noted previously, DDD 
has not been adjudicated as secondary to service or service-
connected disability.

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
26, 2003, the only revised criteria that entitled the veteran 
to a higher rating were the new criteria relating to findings 
of abnormal spinal contour, which have already been utilized 
by the RO to assign the current 20 percent rating for the 
veteran's cervical spine disability, effective from September 
26, 2003.  As there is no ankylosis of the cervical spine, or 
limitation of forward flexion of the cervical spine to 15 
degrees or less, a rating of 30 percent or higher under the 
most recent revisions is not justified.  In addition, with 
the newly assigned 20 percent rating for cervical spine 
muscle spasm or guarding due to abnormal spine contour, pain 
based on limitation of motion has been contemplated by the 
current 20 percent rating, and there continues to be no 
evidence of compensable limitation of cervical spine motion 
that would justify a higher rating solely based on pain.  The 
Board also again finds that the revisions relating to 
intervetebral disc syndrome are not currently for 
consideration. 

The Board also finds that a higher rating is not warranted 
under 38 C.F.R. § 3.321, as this disability has also not been 
manifested by symptoms that are so unusual or exceptional as 
to prevent the use of the regular rating criteria.  Thus, the 
Board finds that an extraschedular rating is currently not 
indicated.

Therefore, in summary, the Board finds that a preponderance 
of the evidence is against a rating in excess of 10 percent 
for cervical syringomyelia prior to September 26, 2003, or in 
excess of 20 percent after September 26, 2003.  

III.  Entitlement to an Increased Evaluation for Tension 
Headaches Secondary to Cervical Spine Disorder, Currently 
Evaluated as 10 percent Disabling

Background

The history of this disability shows that service connection 
for tension headaches secondary to cervical muscle spasms was 
granted by a February 1993 rating decision and a 10 percent 
rating assigned, effective from December 1991, pursuant to 
Diagnostic Code 8100.  January 1993 VA examination revealed 
the veteran's complaint of constant headaches but there was 
no indication that they were incapacitating.

A June 1994 rating decision continued the 10 percent rating 
for his disorder, finding that the veteran reported 
intermittent headaches at the rate of severe headaches once 
per month, and less severe on a weekly basis.  

The January 1999 rating decision noted that outpatient 
records over the course of the previous one year period did 
not refer to complaints about headaches, and July 1998 VA 
examination revealed a diagnosis of resolved chronic 
headaches.

June 2000 VA examination noted the veteran's report that his 
1994 cervical spine surgery had improved his headaches.  

VA outpatient records from October 2000 reflect a history of 
headaches.  Dental treatment records for 2002 and 2003 note 
headaches, described as severe, as related to dental 
injections.  

In a VA record, dated in March 2003, the veteran noted having 
severe headaches about three times a week from chiropractic 
manipulations.  

VA examination in May 2003 revealed that the veteran reported 
headaches at the rate of approximately 12 times per month 
that radiated along the occiput and right side of the head 
and occasionally to the right retroorbital region.  Duration 
of the headaches was noted to be variable, sometimes relieved 
with aspirin after one hour, and sometimes lasting for days.  
The veteran stated that he was prostrated as a result of the 
headaches 7 to 12 days per month and unable to function.  
Headaches lasting for more than one day were noted to be 
accompanied by gastrointestinal problems.  The assessment was 
frequent musculoskeletal headaches.  

A VA treatment record from June 2003 indicates that the 
veteran felt irritable and angry with his headaches.  

A VA outpatient record dated July 23, 2003 reflects the 
veteran's report that he was doing much better with his 
headaches, noting that they broke July 3, 2003, and 
attributing this to going to the chiropractor for 19 months 
for corrections.

A VA outpatient record dated September 17, 2003 reflects the 
veteran's report that he had not had any headaches since July 
2003 thanks to his chiropractor.

A VA outpatient record from February 2004 reflects that the 
veteran reported that he had not had a headache in the last 
couple of weeks.

Rating Criteria and Analysis

The veteran's headaches are rated under the criteria in the 
rating schedule for migraines, contained in 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability.  The rating 
schedule does not provide for higher than a 50 percent 
evaluation for headaches.

In applying the applicable criteria to the evidence of 
record, while the Board notes that the veteran complained at 
the time of his May 2003 VA examination of headaches at the 
rate of approximately 12 times per month, and that he was 
prostrated as a result of the headaches 7 to 12 days per 
month and unable to function, contemporaneous treatment 
records from before and after May 2003 demonstrate complaints 
that were either less in degree or frequency, or attributed 
to sources other than service-connected disability.  More 
specifically, complaints of headache were by history only 
through October 2000, were related to dental injections in 
2002 and 2003, and were noted by the veteran to result from 
chiropractic manipulations in March 2003, at which time the 
veteran noted having severe headaches about three times a 
week from chiropractic manipulations, and while the veteran 
stated that he felt irritable and angry with his headaches in 
June 2003, in July 23, 2003, the veteran reported that he was 
doing much better with his headaches, noting that they broke 
July 3, 2003, in September 17, 2003, the veteran stated that 
he had not had any headaches since July 2003 thanks to his 
chiropractor, and in February 2004, the veteran noted that 
that he had not had a headache in the last couple of weeks. 

Accordingly, while the Board agrees that the record 
demonstrates sufficiently frequent headaches to justify the 
current 10 percent rating for headaches with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months, despite the veteran's expressed 
complaints in May and June 2003, the record does not 
otherwise reflect the type of characteristic prostrating 
attacks averaging once a month over the last several months 
required for a 30 percent rating or frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability required for a 50 percent rating 
under Diagnostic Code 8100.  Indeed, as was noted previously, 
the treatment records further reflect that headaches prior to 
May 2003 were related by the veteran to dental injections and 
chiropractic manipulations, and after June 2003, headaches 
are indicated to be nonexistent and there is no evidence that 
they are frequent, prostrating, or severe.  

Thus, in examining the totality of the evidence, the Board 
finds that the contemporaneous treatment records should be 
accorded greater probative value regarding the issue of 
frequency, cause, and severity of the veteran's complaints, 
in comparison to the expressed complaints in May and June 
2003, and that therefore, a preponderance of the evidence is 
against entitlement to a rating in excess of 10 percent for 
the veteran's service-connected headaches.

The Board further finds that a higher rating is not warranted 
under 38 C.F.R. § 3.321, as the veteran's headaches have also 
not been manifested by symptoms that are so unusual or 
exceptional as to prevent the use of the regular rating 
criteria.  Thus, the Board finds that an extraschedular 
rating is also not currently indicated.

IV.  The Issue of Entitlement to Special Monthly Compensation 
Based on the Need for Regular Aid and Attendance or 
Housebound Status

This claim was denied by the November 2001 rating decision, 
the RO noting that the evidence of record did not demonstrate 
that the veteran was confined to his place or residence as a 
result of service-connected disability, or meet the 
requirements for special compensation based on the need for 
aid and attendance.

While relevant private and VA treatment and examination 
records demonstrate that the veteran is significantly 
disabled from his service-connected disabilities, having been 
found entitled to a 100 percent rating for schizophrenia 
alone since July 1998, they do not indicate that he is 
housebound or in need of regular aid and attendance.

The veteran will be considered in need of regular aid and 
attendance, if she or he establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c)(3) (2005).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
3.352(a).

A veteran is considered to be housebound if he or she has a 
single permanent disability rated at 100 percent and either 
has an additional disability or disabilities independently 
ratable at 60 percent or more, or "is substantially confined 
to such veteran's house or immediate premises due to a 
disability or disabilities which it is reasonably certain 
will remain throughout the veteran's lifetime."  38 U.S.C.A. 
§ 1114 (West 2002 & Supp. 2005); 38 C.F.R. § 3.351(d) (2005).

The record shows that service connection is in effect for 
paranoid schizophrenia, evaluated as 100 percent disabling.  
In addition, the veteran has additional disabilities of right 
arm hypoesthesia, rated as 20 percent disabling, cervical 
syringomyelia, rated as 20 percent disabling, and tension 
headaches, rated as 10 percent disabling.  

With respect to entitlement to special compensation based on 
housebound status, the Board first notes that since the 
veteran does not have service-connected disabilities in 
addition to his schizophrenia that are independently ratable 
at 60 percent or more, to be entitled to special compensation 
based on housebound status, the evidence must show that the 
veteran is substantially confined to his house or immediate 
premises due to a disability or disabilities which it is 
reasonably certain will remain throughout the veteran's 
lifetime, and while there is no indication that the veteran's 
disability will not remain throughout the veteran's lifetime, 
the evidence does not show that the veteran is substantially 
confined to his house or immediate premises.  Thus, the Board 
finds that special monthly compensation based on housebound 
status is clearly not warranted.

In addition, as was noted above, determinations as to need 
for aid and attendance must be based on actual requirements 
of personal assistance from others, and few, if any, of the 
criteria establishing such need are demonstrated by the 
evidence in the record.

In summary, the Board finds that a preponderance of the 
evidence is against entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or housebound status.

V.  The Propriety of the Change in Diagnosis of the Veteran's 
Service-Connected Psychiatric Disorder from Dysthymia to 
Paranoid Schizophrenia

The Board has had an opportunity to review the many 
statements from the veteran by way of medical histories 
provided in medical records and written statements submitted 
directly to the RO.  While the veteran initially appeared to 
contend that his psychiatric disability should be more 
appropriately diagnosed as dysthymia rather than 
schizophrenia, more recently, the veteran has contended that 
he is not suffering from any psychiatric disability and that 
all of his complaints over the years have not been 
attributable to any mental disorder, but instead, to his neck 
disorder and other physical complaints.

In responding to the veteran's contentions, the Board would 
first note that the Board is unable to substitute its opinion 
for those of qualified medical physicians who have 
demonstrated specialized training and education to permit 
them to render competent and probative opinions regarding 
diagnoses and the etiology of various diagnoses.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  Similarly, as the veteran has not 
demonstrated himself to have acquired any special medical 
training or education, his opinions regarding the appropriate 
diagnosis for various symptoms or the etiology of any 
diagnosis is also of minimal or no weight.  Espiritu v 
Derwinski, 2 Vet. App. 492 (1992).  

Thus, the Board is left to the medical evidence and opinions 
of record and these alone to address the appropriateness of 
the veteran's service-connected psychiatric disability 
currently identified as schizophrenia.  In this regard, the 
Board would like to point out that to the extent the veteran 
now believes that he suffers from no psychiatric disability 
at all, he should carefully consider the consequences of 
these recent assertions, as the removal of any psychiatric 
disability from consideration by VA may ultimately result in 
an overall reduction of his compensation benefits.  

Turning to the evidence of record, the Board first notes that 
prior to the RO's decision to change the diagnosis of the 
veteran's psychiatric disability from dysthymia to 
schizophrenia in January 1999, the RO sought and obtained the 
opinion of Dr. P. who examined the veteran in July 1998 and 
the veteran's medical chart, and concluded in December 1998 
that differing diagnoses in the veteran's chart were due to a 
misdiagnosis of schizophrenia as dysthymia in the early 
stages of this disease.  Therefore, Dr. P. concluded that the 
onset of this problem should be the same as that of 
dysthymia, and that this was the same mental condition the 
veteran was suffering from while in the service.  

In addition, although the RO recognized as did Dr. P. that 
the September 1991 Navy Medical Board, and VA examinations in 
March 1992, April 1992, and June 1994, all showed the veteran 
as having dysthymia, VA hospitalization in September 1994 
resulted in a diagnosis of schizophrenia, he was hospitalized 
in 1995 for schizophrenia, and VA examination in February 
1996 revealed that this examiner believed that the veteran's 
mood symptoms were symptoms of schizophrenia.  Consequently, 
the RO reviewed this evidence with the opinion of Dr. P. and 
concluded that schizophrenia was the appropriate diagnosis 
for the veteran's service-connected psychiatric disability.

Moreover, the Board notes that its review of numerous 
relevant clinical treatment and examination records 
subsequent to the opinion of Dr. P. predominantly identify 
the veteran's Axis I diagnosis as paranoid schizophrenia.  


Finally, the Board notes that the record reflects that there 
has been some recent communication between the veteran's 
private chiropractor, Dr. C., and VA clinical physicians 
regarding the veteran's psychiatric disability wherein Dr. C. 
has apparently questioned the need and/or extent of the 
veteran's antipsychotic medication, the qualifications of the 
VA staff to properly assess the existence and extent of the 
veteran's psychiatric disability, and offered an opinion in 
January 2004 that the veteran's chiropractic problems could 
be changing biochemistry of the brain that in turn could be 
leading to psychotic symptoms.  However, in assessing the 
probative value of the opinion of Dr. C. on the one hand, and 
the opinions of various physicians that practice in the field 
of psychiatry on the other, the Board must accord greater 
weight and probative value to the physicians who have more 
specialized training in the field of psychiatry.  Moreover, 
the Board notes that at no time has Dr. C. offered an 
unequivocal medical opinion concluding that the veteran does 
not suffer from schizophrenia or any other psychiatric 
disability.  Instead, she speculates that chiropractic 
problems could lead to brain biochemistry imbalance that 
could account for symptoms of psychosis.  Speculative 
opinions are of minimal or no probative value.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Therefore, in reviewing the medical evidence with respect to 
the diagnosis of schizophrenia as best describing psychiatric 
disability currently linked to the veteran's period of active 
service, the Board finds that a preponderance of the evidence 
is against the veteran's claim that the change in the 
diagnosis of his service-connected psychiatric disability 
from dysthymia to schizophrenia was not warranted.  







	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than July 17, 1998 for entitlement 
to a 100 percent rating for schizophrenia is denied.

Entitlement to a rating in excess of 10 percent for cervical 
syringomyelia prior to September 26, 2003 is denied.

Entitlement to a rating in excess of 20 percent for cervical 
syringomyelia from September 26, 2003 is denied.

Entitlement to a rating in excess of 10 percent for tension 
headaches is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status is 
denied.

The veteran's claim that the change in diagnosis of the 
veteran's service-connected psychiatric disorder from 
dysthymia to paranoid schizophrenia was not warranted is 
denied.


	                        
____________________________________________
	Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


